898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beulah W. BOOKER, Plaintiff-Appellant,v.Paul E. RILEY, Judge;  Gary T. Brinsfield;  Delco Moraine,GMC, Defendants-Appellees.
No. 89-3663.
United States Court of Appeals, Sixth Circuit.
March 13, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Booker filed a civil rights action under 42 U.S.C. Secs. 1981, 1983 and 1985 in which she claimed that the named defendants acted to deny her a fair state court trial in her employment injury case.  The district court granted summary judgment for all defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding without counsel.


3
Upon consideration, we find that there is no genuine issue of material fact and that the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  The record before us does not contain any evidence in support of plaintiff Booker's claims.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.